Citation Nr: 1603160	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a knee disability, to include arthritis.

2. Entitlement to an initial rating in excess of 10 percent for polyarthralgia/arthritis of feet and hands.  


REPRESENTATION

Appellant represented by:	James Fausone, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1989 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board previously remanded these issues in August 2014.

The issue of service connection for a knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows arthritis in the hands with painful motion and functional limitation but not a compensable level of limitation of motion.  

2. The evidence shows arthritis in the feet with pain and functional limitation producing moderate disability but not moderately severe or severe disability.


CONCLUSIONS OF LAW

1. The criteria for 10 percent ratings, but not higher, for arthritis in the left and right hands have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2014).

2. The criteria for 10 percent ratings, but not higher, for arthritis in the left and right feet have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.59, 4.71a, Diagnostic Code (DC) 5010-5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In February 2005, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. These letters explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's hands and feet disabilities claims in November 2006, May 2011, and October 2014.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  The AOJ issued a statement of the case for the increased rating claims in compliance with remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines that VA has satisfied its duties to notify and assist the Veteran and no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The arthritis in the Veteran's hands and feet has been rated 10 percent under Diagnostic Code 5010 for arthritis due to trauma substantiated by x-ray evidence.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5003, 5010.  

Regarding the hands, limitation of motion of the individual fingers is rated under Diagnostic Codes 5228, 5229, and 5230.  Diagnostic Code 5228, for limitation of motion of the thumb, provides for a 10 percent evaluation when there is a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent application is warranted when there is a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  Under Diagnostic Code 5229, limitation of motion of the index or long finger warrants a maximum 10 percent evaluation when there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  Finally, Diagnostic Code 5230 provides for a maximum, non-compensable evaluation for limitation of motion of the ring or little finger. 38 C.F.R. § 4.71a, DC 5230.

For the feet, non-specified disabilities of the feet are rated under Diagnostic Code 5284, which provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition.  38 C.F.R. § 4.71a.

After review of the record, the Board finds that separate 10 percent ratings, but not higher, are appropriate for the Veteran's hands and feet.  See 38 C.F.R. § 4.71a.

First, the evidence shows painful motion and functional limitation but does not show a compensable level of limitation of motion in the hands.  The November 2006 examiner recorded crepitus, tenderness, painful movement, and weakness of the hands but full range of motion in all the joints of the fingers.  The Veteran could make a fist bilaterally and had good grip.  The examiner noted a significant effect on employment with problems typing, using a computer, and using a photocopier.  The examiner found no ankylosis.  The May 2011 examiner recorded pain but full range of motion.  During the October 2014 examination, the Veteran reported pain and increased pain with grasping, carrying heavy objects, and difficulty with manual dexterity, such as manipulating small objects.  He reported flare-ups occurring when moving and carrying heavy objects that lasted one to two hours but denied decrease in functional ability during flare-ups.  The examiner recorded no limitation of motion, functional loss, or ankylosis.  The examiner also recorded no evidence of painful motion for any fingers or thumbs, gap between the thumb pad and fingers, or gap between fingertips and transverse crease of the palm.  Right hand grip was five out of five and left grip was four out of five.  The Veteran reported occasionally using a brace with heavy lifting and having problems at work with heavy lifting.  

Private treatment managed pain and crepitus symptoms.  In the November 2015 letter, the Veteran's representative noted fatigue and loss of grip strength.  As the Veteran had full motion of his fingers and thumbs, the evidence does not show a compensable level of limitation of motion.  See 38 C.F.R. § 4.71a, DC 5228, 5229, 5230.  Nevertheless, the Veteran's painful motion and functional difficulty with heavy lifting and manual dexterity warrant 10 percent disability.  See Deluca; 8 Vet. App. at 202; 38 C.F.R. §§ 4.59, 4.71a, DC 5003, 5010.  While the Veteran reported functional impairment, the objective evidence does not show limitation of motion, incapacitating episodes, or ankylosis that could warrant ratings in excess of 10 percent.  See 38 C.F.R. § 4.71a. 

Turning to the feet, the evidence shows pain and functional limitation producing moderate disability.  The October 2014 VA examiner diagnosed arthritis in both feet. During the examination, the Veteran reported throbbing, achy pain brought on by prolonged standing, walking, and crouching.  He denied flare-ups in foot symptoms but noted that his walking pace decreased with pain and he was unable to run.  He wore supportive shoes.  The examiner found no compromise in weight bearing, no functional loss of the lower extremities, and classified his condition as moderate in severity.  The examiner noted that there was no pain, weakness, fatigue, or incoordination that significantly limited functional ability.  Increased pain from prolonged standing, walking, and crouching affected the Veteran at work.  The May 2011 examiner recorded pain but normal range of motion.  The November 2006 examiner recorded no assistive devices for walking, constitutional symptoms, incapacitating episodes, evidence of abnormal weight bearing, or ankylosis.  The Veteran reported being unable to stand for more than a few minutes.  He was able to walk one-quarter mile but less than one mile.  In a November 2015 letter, the Veteran's representative reported that he had to take a desk job instead of his normal ambulatory job.  Based on the Veteran's reports of functional limitation from pain and the examiner's classification of the condition as moderate, the arthritis in the Veteran's feet warrant 10 percent ratings.  See 38 C.F.R. § 4.71a, DC 5010-5284.  This award considers functional impairment in compliance with Deluca; 8 Vet. App. at 202.  

However, the evidence does not show a moderately severe condition or warrant ratings in excess of 10 percent.  The Veteran's 2006 report of an inability to stand is contradicted by his report of the ability to walk a quarter mile.  He also was working in a job involving prolonged standing and walking through the time of the 2014 examination.  Further, the Veteran also suffers from knee problems, which are not service-connected but could affect his ambulation.  The Board is not qualified to medically assess the severity of the Veteran's disability and therefore, gives significant weight to the moderate classification provided by a trained medical professional familiar with similar impairments.  The Board considered the Veteran's reports of functional limitation but finds that the evidence of continued ambulation and the examiner's classification more probative.  Ratings in excess of 10 percent are not warranted.  See 38 C.F.R. § 4.71a, DC 5010-5284.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a rating in excess of 10 percent for his feet or hands based on the evidence of record.  See 38 C.F.R. § 4.71a.  The October 2014 examiner did not diagnose flatfeet, weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion that could be rated under a different diagnostic code for the feet.  See id.  The diagnostic codes applicable to the hands were discussed above.  The Veteran is service-connected and separately rated for disabilities in his wrists; additional ratings for disability caused by the wrists would be impermissible pyramiding.  See Esteban, 6 Vet. App. at 262.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hand and feet arthritis are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address limitation of motion, pain, fatigue, and functional impacts of musculoskeletal disabilities.  All of the Veteran's reported symptoms have been considered.  Referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.  While the Veteran reported problems with work-related tasks, the evidence shows that he continues to be employed full-time such that discussion of total disability based on individual unemployability is premature at this time.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, there is no uncompensated, exceptional combined effect.  


ORDER

A ten percent rating, but not higher, for right hand arthritis is granted.

A ten percent rating, but not higher, for left hand arthritis is granted.

A ten percent rating, but not higher, for right foot arthritis is granted.

A ten percent rating, but not higher, for left foot arthritis is granted.


REMAND

An additional medical opinion is needed to adjudicate the Veteran's knee claim.  The November 2012 examiner noted that the Veteran was treated for arthritis in multiple joints, including the knees, by a physician within a year of service.  Private treatment records appear to first mention arthritis in the knees in May 1999, more than a year after service.  The examiner went on to write that there was no clinical evidence to support that the Veteran's knees were actively involved in the arthritic process with the hands and feet.  The October 2014 examiner concluded that there was no documentation of right knee pain in service and no documentation indicating chronicity of symptomatology.  The Veteran has consistently reported in-service work requiring prolonged standing, maintaining balance, heavy lifting, bending, stooping, crouching, and carrying heavy equipment as a Boatswain Mate and experiencing knee pain during service.  Service treatment records show complaints of left knee pain in March 1992 and a general complaint of painful joints in November 1996.  The examiners' opinions are inadequate because they do not consider the Veteran's statements and failed to provide supporting rationale for conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The AOJ should obtain additional opinions.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent, outstanding VA treatment records.

2. Thereafter, forward the claims file to the October 2014 examiner, or another appropriate examiner, to provide an addendum opinion on the knee claim and address the following:

a. Is the Veteran's left or right knee disability at least as likely as not related to service?  

b. Did the Veteran's left or right knee arthritis at least as likely as not have its onset during service (February 1989 to November 1996)?  

c. Is left or right knee arthritis at least as likely as not aggravated beyond the natural progression by arthritis in the feet or any associated gate abnormalities?

Consider all lay and medical evidence, including the Veteran's reports of activities and pain in service.  The Veteran's reports should not be dismissed simply because of a lack of documentation.  Any conclusion must be supported by detailed rationale.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

3. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


